Title: To James Madison from William Wingate, 1 January 1813
From: Wingate, William
To: Madison, James


Dear Sir,
New Sharon January 1st 1813.
I feel it my duty at So alarming a Crisis of our National Goverment as this moment exhibits, for to address you on So important occasion, not doubting you all will give it its due weight. Firstly, Shall observe that a regular Army has become the only Safety and bullwork of our Country, and that the drafted Malitia and Volunteer Corps are more fatal and dangerous than our open Enemies, this has already been verified in Several important instances, principally asscribed to Their treaterous Commanders, and in Case they are further made use off either on the Sea board or frontteir, they will most assuredly prove the overthrow of our Republican Goverment, for instance it is evident that the Nothern States are determined for to Stand Nuter, and it is also evident that the Southern States are Seriously divided, the Malitia in the Nothern States are now nearly all commanded by Federal Governors, Major Generals &c down to corporals and They may all Justly be considered our Sworn Enemies and more dangerous than an equal Army of Brittish, for they have it in their power for to Surrender up all our Fortresses, Men, Public and Private property under their Command at pleasure, as Hull, Ransaleer and Smith has done, no doubt all the rest of them will do the Same whenever they have a Similar oppertunity, this is not all, let us view other dangers and difficulties our Army has mett with, They have Suffered for the want of Provision, Cloathing, Tents, Barracks, Doctors, and even for Ammunition in the time of Battle no doubt owing to our Contractors and officers being Enemies to their Country Cause, I here ask, how easily Such Men by Such Conduct may effect a Change of our present Goverment and by the help of the Brittish plant their Standard in the Nothern States, and by Uniting their forces on the North River, and at the Same time imploy the Savages and Negroes on the Frontier and all over the Southern States, with Admiral Warren on the Sea board with a body of Troops Joined by the Federalists to Assassinate and kill all the leading Republicans in the Southern States and plant the Brittish Standard there, these are Serious Questions and worth my Friend Your Serious and immediate attention. Here I will State to You the only remedy that will be able for to prevent this awfull Scene taking place the next campaign this present year. Congress will act wisely for to raise immediately Fifty thousand regular Troops during the War, to be stationed at Greenbush untill the Wars end, as an Army of observation and to Act as Circumstances may require.
And as it has become an object of the greatest importance to our Brethren who live on the Frontier, that we Should So far Conquer our Enemies as will induce or Compell the Indeons for to Stand Nuter, also for to regain the Confidence of the Canadians which we have forfeited, it makes it absolutely necessary that we Command Fort Malden, Fort George and all the Lakes, (otherwise I Should Strongly recommend not to advance one Inch into Canada), in order for to obtain the above objects. Congress will act wisely for to raise immediately Twenty five thousand regular Troop during the w⟨ar⟩ to be Stationed at Detroit untill the war ends—order one third part of this army for to attack Fort Malden—one third as an army of reserve for to reinforce the Invadors instantly if necessary—the other third to be kept at a proper place to cover their retreat in case of a defeat, and guard the wounded, Provisions, and Public Stores, if in Case they take Fort Malden, for to demolish it immediately and return to Detroit. Congress will act wisely for to raise Twenty five thousand regular Troops during the War to be Stationed at Niagara untill the war ends—order this army to proceed as above Stated, and in Case they take Fort George for to demolish it immediately and return to Niagara—it will require Several thousand of these armies for to guard our Supplies &c on the road from Ohio &c, besides Several thousand of each army will either be killed, wounded and otherwise unfit for duty. Congress will act wisely for to raise double the number of Seamen and marines that is required at any one time for to man our Vessels and Boats on each Lake allowing one half to be killed and unfit for duty in the Course of one Campaign. These also to be enlisted during the war. Congress will act wisely for to raise one hundred thousand regular Troops during the war to be Stationed on the Sea Board from Louisiana to Eastport, in this Case the drafted Malitia may be disbanded. Volunteer Corps may Still be accepted upon the Condition that the President appoint all the Commissioned officers. In Case Congress Should Se[e] fit for to take Montreal it will require Fifty thousand more regular Troops not a man too many. In Case Congress should further Se[e] fit for to take Quebec it will require one Hundred thousand more regular Troops during the war, not a man too many. As I have no Idea that the two last Cases will be attempted or provided for this Season Shall add no more on either head. The Soldiers wages ought to have been Ten dollars per month and must be before you will be able for to raise a Sufficient Army even for to Act on the defencive, every Soldier ought for to receive all his Cloathing at the Instant he passes muster, and afterwards punctually and of a good quallity, and each Soldier ought to have a good Great Coat and a good pair of cowhide Boots and as many pair of Shoes as are found wanting, or they must often Suffer and die for Such neglect, their provision ought always to be good, and there ought always to be Six months provision in advance at every Station, also Tents, Barracks and Straw, and every Contractor that is found delinquent in furnishing any article in his Contract to forfeit a large penalty and immediately discharged as it tends for to distroy the lives of the Soldiers and prosecution of the War, this has already been verified, and our Internal Enemies have made great use of it to discourage our raising an Army, I refer you to all the Federal and even our Republican Newspapers.
Congress will act wisely for to authorise the President for to borrow at least one hundred Millions of Dollars if wanted and when wanted for to carry on the war, this will be a wise and necessary Step, as I am Confident that Congress will Soon have a Federal or Clintonian majority, in either Case They will not vote to raise a Cent for to Carry on the War, now is the only favorable oppertunity for the Republicans in Congress for to Cloath the President with ample power, So as no future Congress can revoke it, You must be Sensiable Sir, that they have So far and no doubt will persevere for to defeat all your measures untill they actually effect a Change of our present Goverment. I am feelingly Sensiable that the Judgments of God are loudly threatened against the whole Humane Family, God has hardened the Hearts of our internal Enemies, we are a divided people and if the Scripture is true we Shall finally be left for to devour one another, Still it is our duty for to Contend for our Liberties and Country and leave the event to God. I have enclosed a Letter to Sattisfy you how much I was Concerned in peacable times to have an Enemy removed out of office, how much greater my Concern must now be to Se[e] So many traitors appointed in the first onset of the present War, and God only knows how many more are now in office and will be unless the President and Senate will act more cautiously in future. The President will do well for to recommend to Congress for to appoint immediately a Sutable Committee for to inspect our armies, with regard to their provisions, Cloathing, and in every other respect, and make a monthly return to the Secretary at War. Such a Step would not only defeat the false rumors of our internal Ene⟨mies⟩ but encourage the raising of an Army.
The President and Head Department ought not to hold Their Offices longer than Eight Years, it is not only unpopular but extremly dangerous in a Republican Goverment, Therefore Congress will act wisely for to esstablish this as an invariable rule in future, Mr. Eustis did well in resigning at this moment. Mr. Galliten in particular will do well for to resign his office immediately, and in Case He neglects to do it, the President will do well for to remove Him immediately, all the Federalists and most of the Republicans now Say that They ought to be removed, and I am often told by the Federalists that Mr Gallitin will prove to be a defaulter for thirty Millions of Dollars, Therefore Congress will do well for to chuse a Committee immediately for to Settle his Public accounts, let one third be Federalists and two thirds Republican, otherwise the Federalists will accuse the Committee of acting partial.
The Federalists all Say that they never will advance or pay a Cent towards Carrying on the War, unless they are Compelled to do it, Congress are all knowing to this fact. Therefore They ought not to have remitted the Merchants Bonds &c, besides Congress ought to be extremly Cautious not to Spend their time in making that or any other Laws, that will take as much time for to repeal it, in fact in the present Case it opened a door for bribery, how can the people Judge otherwise when those Bonds were all given by the Federalists; therefore now was the time for the Republicans to make the Federalists help Support the war, but alas it is now too late. I hope They will act more wisely in future, If Sir there is no more prospect of peace than our Newspapers inform us, I Shall be Surprised that Congress has not raised an army equal to the one I have proposed, Shall only add, that unless my proposals are immediately adopted and the whole army raised by the first day of June next and arrive at each Station, I now pledge my life that our Goverment will […] this Season be obliged for to abandon the War, may God order it otherwise is my Sincere prayer.

Sir, please to excuse my incorrectness and expressions, and believe me to be with Sentiments of the highest Essteem and Respect yours and the Republicans well wisher.
William Wingate
NB. you may return the enclosed Letter or not as you Se[e] fit.
